                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                   8:17CR374

       vs.
                                                                   ORDER
CORITA YVONNE BURNETT,

                     Defendant.


      Before the Court is non-party Henry C. Walker’s Request for Transcript (Filing
No. 177) of the plea hearing held on January 18, 2019 and the sentencing hearing held on
April 12, 2019.


      IT IS ORDERED:
      1.     The Request for Transcript (Filing No. 177) is granted.
      2.     The Clerk’s Office is directed to mail a copy of this order to Henry C. Walker
             at 1914 N. 40th Street, Omaha, Nebraska 68111.
      3.     Court reporter Susan DeVetter is directed to advise Mr. Walker of the cost to
             obtain the transcripts. Mr. Walker will be responsible for that transcript cost.


      Dated this 15th day of January 2020.


                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge
